                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                             Case No. 16-cr-20723
                                                      Hon. Mark A. Goldsmith
vs.

MARIA ELENA LEYVA,

            Defendant.
__________________________________/

                          OPINION & ORDER
           DENYING DEFENDANT’S MOTION FOR NEW TRIAL (Dkt. 165)

       Defendant Maria Elena Leyva was charged with conspiracy to possess with intent to

distribute a controlled substance, 21 U.S.C. § 846, and attempted possession of a controlled

substance with intent to distribute, 21 U.S.C. § 846. See 2d Superseding Indictment (Dkt. 113).

At trial, the Government introduced as evidence cell site location information (“CSLI”) from three

cell phones. The jury returned its verdict on June 7, 2018, finding Leyva guilty on both counts.

See Jury Verdict Form (Dkt. 150). Leyva subsequently filed a motion for a new trial (Dkt. 165)

in light of the Supreme Court’s June 22, 2018 decision, Carpenter v. United States, 138 S. Ct. 2206

(2018), which held that the government must obtain a warrant before acquiring CSLI. For the

following reasons, the Court denies Leyva’s motion.

                                    I.     BACKGROUND

       Leyva was charged with conspiracy to possess, and attempted possession of, heroin. At

her trial, the Government introduced, among other evidence, location information from three cell

phones: one that Leyva had in her possession when she was arrested in October 2016 (the “734-

phone”); one that the Government describes as her “longtime personal phone” (the “913-phone”);


                                                1
and one that Leyva allegedly used during the March 2016 drug transaction (the “469-phone”). The

CSLI evidence showed that the 913-phone and the 734-phone traveled between Detroit and

Columbus in late October 2016, and that the 469-phone traveled between Michigan and Texas in

spring 2016.    The Government used this evidence in an attempt to show that Leyva was

participating in a drug-trafficking conspiracy.

       The Government obtained the CSLI through court orders pursuant to the Stored

Communications Act (“SCA”), 18 U.S.C. § 2703(d), which provides in relevant part:

               A court order for disclosure under subsection (b) or (c) may be
               issued by any court that is a court of competent jurisdiction and shall
               issue only if the governmental entity offers specific and articulable
               facts showing that there are reasonable grounds to believe that the
               contents of a wire or electronic communication, or the records or
               other information sought, are relevant and material to an ongoing
               criminal investigation.

       On June 22, 2018, the Supreme Court held that “an order issued under Section 2703(d) of

the Act is not a permissible mechanism for accessing historical cell-site records.” Carpenter, 138

S. Ct. at 2221. “[A]n individual maintains a legitimate expectation of privacy in the record of his

physical movements as captured through CSLI,” and therefore “the Government must generally

obtain a warrant supported by probable cause before acquiring such records.” Id. at 2217, 2221.

The showing required under the SCA – “‘reasonable grounds’ for believing that the records were

‘relevant and material to an ongoing investigation’” – “falls well short of the probable cause

required for a warrant.” Id. at 2221 (quoting 18 U.S.C. § 2703(d)). In so holding, the Supreme

Court overruled the Sixth Circuit, which had previously held that the government’s collection of

business records containing CSLI, pursuant to the SCA, was not a search under the Fourth

Amendment. United States v. Carpenter, 819 F.3d 880 (6th Cir. 2016).




                                                  2
              Leyva then filed the instant motion pursuant to Federal Rule of Criminal Procedure 33(a),

arguing that the CSLI evidence introduced at her trial was inadmissible and, therefore, a new trial

is required.

                                                           II.    STANDARD OF REVIEW

              Federal Rule of Criminal Procedure 33(a) provides that, upon motion of the defendant, “the

court may vacate any judgment and grant a new trial if the interest of justice so requires.” The

burden is on the defendant to demonstrate that a new trial ought to be granted. United States v.

Seago, 930 F.2d 482, 488 (6th Cir. 1991); Wright & Miller, 3 Fed. Prac. & Proc. Crim. § 581 (4th

ed.). Rule 33’s “interest of justice” standard “allows the grant of a new trial where substantial

legal error has occurred.” United States v. Munoz, 605 F.3d 359, 373 (6th Cir. 2010).

                                                                   III.   ANALYSIS

              The parties do not dispute that the warrantless search of Leyva’s cell phone records violated

her Fourth Amendment rights.1                                    Evidence obtained in violation of an individual’s Fourth

Amendment rights may be subject to exclusion at trial. However, because “‘exclusion exacts a

heavy toll on both the judicial system and society at large,’ not all violations of the Fourth

Amendment result in the exclusion of evidence.” United States v. Fisher, 745 F.3d 200, 203 (6th

Cir. 2014) (quoting Davis v. United States, 564 U.S. 229, 237 (2011)) (alterations omitted). The

exclusionary rule “operates as ‘a judicially created remedy designed to safeguard Fourth

Amendment rights generally through its deterrent effect, rather than a personal constitutional right

of the party aggrieved.’” United States v. Leon, 468 U.S. 897, 906 (1984) (quoting United States

v. Calandra, 414 U.S. 338, 348 (1974)).


                                                            
1
  Although the Supreme Court’s decision was issued after the jury reached its verdict, “a new rule
for the conduct of criminal prosecutions is to be applied retroactively to all cases . . . pending on
direct review or not yet final[.]” Griffith v. Kentucky, 479 U.S. 314, 328 (1987).
                                                                           3
              One exception to the exclusionary rule is the “good-faith” exception, where law

enforcement acts in good faith in obtaining evidence that is ultimately found to have been obtained

in violation of an individual’s constitutional rights. The Supreme Court has “said time and again

that the sole purpose of the exclusionary rule is to deter misconduct by law enforcement.” Davis,

564 U.S. at 246 (emphasis in original). Thus, in Davis, the Supreme Court held that where the

police conducted a search of Davis’ vehicle pursuant to then-binding precedent that was later

overruled, the exclusionary rule should not bar admission of evidence. The Court noted that “the

officers’ conduct was in strict compliance with then-binding Circuit law and was not culpable in

any way. . . . [T]his acknowledged absence of police culpability dooms Davis’s claim.” 564 U.S.

at 239-240. Similarly, in Illinois v. Krull, 480 U.S. 340, 349 (1987), the Supreme Court found that

“application of the exclusionary rule to suppress evidence obtained by an officer acting in

objectively reasonable reliance on a statute would have as little deterrent effect on the officer’s

actions” as would excluding evidence obtained when an officer reasonably relies on a warrant, as

in Leon. “Penalizing the officer for the legislature’s error, rather than his own, cannot logically

contribute to the deterrence of Fourth Amendment violations.” Id. at 350 (alterations omitted).

              Here, the Government argues that it relied on the then-valid SCA, as well as the Sixth

Circuit’s decision in United States v. Carpenter, 819 F.3d 880 (6th Cir. 2016), in obtaining the

CSLI for the three cell phones. 2 It contends that the good-faith exception should apply to permit

the introduction of this evidence at Leyva’s trial. The Court agrees.


                                                            
2
  The Government argues that Leyva has not established her Fourth Amendment interest in the
CSLI, and she may not be able to do so for the 469-phone or the 734-phone. “[A] defendant can
urge the suppression of evidence in violation of the Fourth Amendment only if that defendant
demonstrates that his Fourth Amendment rights were violated by the challenged search or seizure.”
United States v. Padilla, 508 U.S. 77, 81 (1993) (emphasis in original). Suppression of evidence
can only be urged “by those who rights were violated by the search itself, not by those who are
aggrieved solely by the introduction of damaging evidence.” Id. at 81-82 (quoting Alderman v.
                                                               4
              In the absence of any misconduct, the exclusionary rule should not apply. Many other

courts, including those within this circuit, have concluded similarly regarding CSLI. See, e.g.,

United States v. Chavez, 894 F.3d 593, 608 (4th Cir. 2018) (“While Carpenter is obviously

controlling going forward, it can have no effect on Chavez’s case. . . . [I]nvestigators in this case

reasonably relied on court orders and the Stored Communications Act in obtaining the cell site

records.”); United States v. Woods, No. 17-20022, 2018 WL 4095037, at **7-8 (E.D. Mich. Aug.

28, 2018) (denying post-Carpenter motion to suppress CSLI due to good faith exception, as “law

enforcement relied on the SCA and binding Sixth Circuit precedent”); United States v. Shaw, No.

17-26, 2018 WL 3721363, at *1 (E.D. Ky. Aug. 3, 2018) (denying motion to suppress CSLI

because “at the time that the DEA obtained Shaw’s cell site location information on July 24, 2017,

the law in this Circuit was that the government did not conduct a ‘search’ for Fourth Amendment

purposes by obtaining historical cell site location information,” and therefore the good-faith

exception to the exclusionary rule applies); United States v. Williams, No. 17-20758, 2018 WL

3659585, at *1 (E.D. Mich. Aug. 2, 2018) (in denying the defendant’s motion to suppress CSLI

evidence, stating that: “Carpenter creates new law that, going forward, will require investigators

to have probable cause to obtain CSLI. However, because the Government had objective good

faith belief that its conduct under the SCA was lawful, the CSLI is not subject to the Carpenter

pronouncement.”).




                                                            
United States, 394 U.S. 165, 171-172 (1969)); see also United States v. Oakes, 320 F. Supp. 3d
956, 961 (M.D. Tenn. 2018) (“Carpenter has not changed that, before Defendant can assert a
Fourth Amendment violation, he has to be able to assert a personal connection to the place or
object in which he claims a privacy right.”). However, the Court need not address this issue, as
the good-faith exception allows the introduction of all of the CSLI regardless of Leyva’s Fourth
Amendment interests therein.


                                                               5
              Leyva argues that Carpenter should be applied retroactively to her case, citing Linkletter

v. Walker, 381 U.S. 618 (1965) and Griffith v. Kentucky, 479 U.S. 314 (1987). The Court agrees

that Carpenter applies retroactively to her case. But the question of whether a constitutional right

is retroactive is distinct from the question of whether an individual is entitled to a remedy from

any constitutional violation. As the Supreme Court explained in Davis,

                             Our retroactivity jurisprudence is concerned with whether, as a
                             categorical matter, a new rule is available on direct review as a
                             potential ground for relief. Retroactive application under Griffith
                             lifts what would otherwise be a categorical bar to obtaining redress
                             for the government’s violation of a newly announced constitutional
                             rule. Retroactive application does not, however, determine what
                             “appropriate remedy” (if any) the defendant should obtain. Remedy
                             is a separate, analytically distinct issue. As a result, the retroactive
                             application of a new rule of substantive Fourth Amendment law
                             raises the question whether a suppression remedy applies; it does
                             not answer that question.
Davis, 564 U.S. at 243-244 (citations omitted) (emphases in original).3 Thus, applying Carpenter

retroactively leads the Court to conclude that Leyva’s Fourth Amendment rights were violated,

but there is no remedy for her because of the good-faith exception.

              Finally, Leyva argues that the Carpenter decision was foreshadowed in United States v.

Jones, 565 U.S. 400 (2012), where Justice Sotomayor commented in her concurrence that it “may

be necessary to reconsider the premises that an individual has no reasonable expectation of privacy

in information voluntarily disclosed to third parties.” Further, in Riley v. California, 134 S. Ct.

2473 (2014), the Supreme Court held that the contents of a cell phone could not be obtained

without a search warrant. Both Jones and Riley pre-date the Sixth Circuit’s decision in Carpenter;

indeed, the Sixth Circuit considered both of these cases when reaching its conclusion that the SCA

                                                            
3
 The Davis Court referred to the “old retroactivity regime of Linkletter,” noting that “[a]s a matter
of retroactivity analysis, that approach is no longer applicable.” Davis, 564 U.S. at 245 (citing
Griffith, 479 U.S. 314). Leyva does not explain why she believes that Linkletter helps her here.
                                                                6
was constitutional. See Carpenter, 819 F.3d at 888-889 (“[T]he government action in this case is

very different from the government action in Jones. . . . [T]his is not a GPS-tracking case.”); see

also id. at 889 (cell phones store “vastly more [information], of course, than whether the user

happens to be located within a two-mile radial wedge. Riley only illustrates the core distinction

we make here.”). If the Sixth Circuit did not read these cases to mean that a warrant was needed

to obtain CSLI, law enforcement can hardly be expected to do so.4

              Accordingly, exclusion of the CSLI is not warranted. The Court need not address the

Government’s argument that the introduction of CSLI was harmless or invited error.

                                                                 IV.   CONCLUSION

              For the reasons provided, Defendant Maria Elena Leyva’s motion for a new trial (Dkt. 165)

is DENIED.

              SO ORDERED.

Dated: November 26, 2018                                                     s/Mark A. Goldsmith
       Detroit, Michigan                                                     MARK A. GOLDSMITH
                                                                             United States District Judge


                                                               CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on November 26, 2018.

                                                                             s/Karri Sandusky
                                                                             Case Manager



                                                            
4
  Leyva also notes in her reply brief that “the issue of Good Faith exception was argued and briefed
at the District Court level, as well as the Appellate level. . . . This issue of Good Faith exception
was not addressed in the Supreme Court decision [in Carpenter].” Def. Reply at 4 (Dkt. 168).
Other than expressing her view that this should be “noted,” Leyva does not explain why the
Supreme Court’s failure to specifically address the issue of the good-faith exception means that
this Court should find that it does not apply.
                                                                         7
